MEMORANDUM **
Avtandil Kartozia, a native and citizen of the Republic of Georgia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order denying him asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
The IJ and BIA determined that the documentary evidence was inconsistent with Kartozia’s testimony regarding who was responsible for airing the tape of a political speech and why or how the television station was shut down. Substantial evidence supports these determinations, and the inconsistencies go to the heart of the claim. See id. at 962-64. We therefore uphold the ruling denying Kartozia asylum. See id. at 964.
Because Kartozia failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153,1156 (9th Cir.2003).
In addition, substantial evidence supports the finding that Kartozia failed to prove that it was more likely than not that he would be tortured if returned to Geor*602gia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Kartozia therefore is not entitled to CAT relief.
The motion to strike extra-record material and references is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.